Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-21-00056-CV

                                          EX PARTE N.A.

                    From the 81st Judicial District Court, Wilson County, Texas
                                  Trial Court No. CVW2000306
                           Honorable Russell Wilson, Judge Presiding

PER CURIAM

Sitting:         Beth Watkins, Justice
                 Liza A. Rodriguez, Justice
                 Lori I. Valenzuela, Justice

Delivered and Filed: March 24, 2021

MOTION GRANTED; REVERSED AND RENDERED

           On February 17, 2021, appellant, the Texas Department of Public Safety (“the

Department”), filed a notice of restricted appeal challenging an order of expunction signed on

September 1, 2020. On March 8, 2021, appellant and appellee, N.A., filed a joint motion asking

us to reverse the order of expunction and to render judgment in favor of the Department. See TEX.

R. APP. P. 42.1(a)(2)(A) (permitting appellate court to dispose of an appeal by rendering judgment

effectuating the parties’ agreement). After consideration, we grant this relief and, consistent with

the parties’ request, reverse the trial court’s order of expunction and render judgment in favor of

the Department. See id. In accordance with the parties’ agreement, we assess all costs of this

appeal against appellee, N.A. See id. R. 42.1(d).

                                                    PER CURIAM